Citation Nr: 1310795	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 2003 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


FINDING OF FACT

The competent and probative medical evidence of record does not show the Veteran has a current diagnosed left shoulder disorder that is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim to for entitlement to service connection for a left shoulder disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A July 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the Veteran was not notified of regulations pertinent to the establishment of an effective date and of the disability rating in the July 2008 letter, the Veteran is not prejudiced by the lack of notice as the preponderance of the evidence is against his claim for service connection for a left shoulder disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private medical treatment records with regard to his claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Two VA examinations were conducted with regard to the Veteran's left shoulder disability; the record does not reflect that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that service connection for a left shoulder disability is warranted.  He alleges that he first injured his left shoulder during service, and that he has suffered recurring injuries to the left shoulder since that time.  He believes that the first injury, shown in service, predisposed him to more easily injure his shoulder in the future.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If the condition in service is not shown to be chronic, service connection may be established by way of evidence demonstrating continuity of symptomatology.  Id.  

The Veteran's service treatment records reflect that he injured his left shoulder during service.  A June 2004 treatment record notes that the Veteran injured his left shoulder one week before and had pain in the acromioclavicular (AC) joint.  Physical examination revealed swelling and pain to palpation over the left AC joint.  X-ray showed probable partial tear in the left AC joint.  The diagnosis was AC tear to the left shoulder.  A March 2006 medical examination shows that the upper extremities were normal on examination.  In a report of medical history, completed at that time, the Veteran denied painful shoulder, elbow, or wrist.  Treatment records from February 2007 note that the Veteran reported left shoulder and neck pain.  Examination showed a lesion on the left shoulder suspicious for herpes zoster.  There was full range of motion of the left shoulder.  The diagnosis was ichthyosis.  Another February 2007 record reveals that the Veteran complained of neck and left shoulder pain for the prior month.  He also reported radiculopathy to the fingers.  Physical examination revealed mild tenderness at the C7-T1 level with mild tenderness to palpation in the same left paraspinal aspect at the same level.  A shoulder examination was within normal limits.  The diagnosis was cervicalgia.  

A February 2008 record indicates that the Veteran reported pain and stiffness in his neck and upper back for the prior two days after a prolonged period of wearing body armor.  The assessment was pulled accessory muscles in the left side of the neck and upper back and muscle spasm in the left neck and left upper back.  In an April 2008 post-deployment health assessment, the Veteran reported swollen, stiff, or painful joints.  A July 2008 separation examination does not provide an assessment of the Veteran's upper extremities.  A July 2008 X-ray of the left shoulder was normal.  In a report of medical assessment, the Veteran reported that he had a reoccurring back and shoulder injury, for which he sought medical treatment during service.  In a report of medical history, completed at that time, the Veteran reported a history of painful shoulder, elbow, or wrist.  He noted that he injured his left back and shoulder in 2004, and that an injury reoccurred in January 2007 and has reoccurred every two to three months since that time from prolonged wearing of body armor.  He stated that his symptoms were treated with medication and rest.

In July 2008, the Veteran underwent a VA examination.  He reported that he had a left shoulder condition which started in 2004 after an injury during physical training.  He noted that his symptoms were pain and decreased range of motion.  Precipitating factors included exercise and lifting and alleviating factors were rest.  Physical examination of the left shoulder showed no tenderness to palpation.  There was active and passive range of motion with flexion to 180 degrees with pain at 110 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  Muscle strength was 5/5.  The examiner reported that there were no limitations in range of motion from pain, fatigue, weakness, or lack of endurance with repetitive use.  X-ray of the left shoulder was noted to be normal.  The examiner concluded that there were no substantial clinical findings present to support the Veteran's complaints of a left shoulder disorder.

An April 2010 VA treatment record notes the Veteran's complaints of chronic pain and aches in the left shoulder and neck area.  He also reported joint pain and stiffness.  Physical examination of the left shoulder shows that range of motion testing was performed, but the note does not indicate the findings on range of motion.  The physician noted that there was pain in the left shoulder which was illicit at the scapula.  There was no edema or erythema.  The diagnosis was left shoulder, neck, and mid-back pain.  An April 2010 addendum indicates that X-rays of the left shoulder were negative.

In June 2012, the Veteran underwent another VA examination.  The Veteran denied any left shoulder injuries prior to or after service.  He reported that he injured his left shoulder during service while playing ultimate Frisbee in June 2004.  He indicated that his left shoulder pain was managed with a sling, ice, and medication.  He stated that his left shoulder condition healed and was fine within six weeks, and that the shoulder pain was not noticeable after that.  He also reported that in February 2007, he felt a painful pop in his upper back along the left shoulder blade and into the left side of the neck while participating in combative training.  He reported that he sought treatment and was told that herpes zoster was the reason for his pain.  The Veteran was upset with this diagnosis.  He had trouble sleeping due to the pain and experienced weakness in his left arm.  He indicated that, when his physician's assistant returned from Iraq, he received treatment under the table for his left shoulder condition.  He noted that X-rays were performed which were negative for a bone injury.  He explained that, over a period of five to six months, his symptoms were completely gone.  In February 2008, while sprinting down the street and up an aluminum ladder to the rooftop, the Veteran experienced a recurrence of symptoms similar to those experienced in February 2007.  He did not recall any specific injury, but attributed the recurrence of his symptoms to the nature of the training and the heavy equipment that he was wearing and holding.  The Veteran indicated that, after two weeks, he was able to train and complete his missions, but it took a month or two before he had full strength and use of his left arm.  The Veteran could not recall any treatment for his condition since service discharge, but reported that his pain comes back while splitting wood or digging up the garden.

Physical examination revealed the Veteran to be right-hand dominant.  Range of motion showed left shoulder flexion to 180 degrees with pain at 140 degrees and abduction to 180 degrees with pain at 170 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation of motion following repetitive-use testing.  The examiner noted that there was some functional impairment following repetitive-use testing in the form of weakened movement and pain on movement.  Examination showed pain on palpation as well as guarding in the left shoulder.  Muscle strength was 5/5.  There was no ankylosis in the shoulder joint.  A Hawkins' impingement test was negative, an empty-can test was negative, an external rotation test was negative, and a lift-off subscapularis test was negative.  There were mechanical symptoms in the left shoulder but no evidence of recurrent dislocation or subluxation of the shoulder joint.  A crank apprehension and relocation test was positive in the left shoulder.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness to palpation of the AC joint.  A cross-body adduction test was negative.  There was no evidence of total shoulder joint replacement or other surgery.  There were no scars, but there was bilateral scapulothoracic dyskinesis, left greater than right.  The diagnosis was left shoulder arthralgia.

After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner concluded that the Veteran's left shoulder condition was less likely than not incurred in or caused by his active duty service.  The examiner explained that the objective medical evidence did not support a finding that the Veteran's left shoulder condition was incurred in or caused by his in-service injuries, as the injuries sustained during service would not be reasonably expected to result in or cause a left shoulder impairment or disability.  The examiner noted that the service records showed treatment and management for left-sided neck and upper back symptoms and that, by the Veteran's own report; his June 2004 left shoulder injury resolved without residuals.  The examiner also stated that no residuals of an in-service left shoulder injury were identified on physical examination.

After a thorough review of the evidence of record, the Board concludes that service connection for a left shoulder disability is not warranted.  The Board acknowledges that the Veteran's service treatment records reflect a left shoulder injury in June 2004, complaints of left shoulder pain in February 2007, and left scapula symptoms in February 2008.  Thus, there is evidence of an in-service left shoulder injury.  The Board further notes that the Veteran has been diagnosed with left shoulder arthralgia.  "Arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing, Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  However, the Board also points out that pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board acknowledges the Veteran's lay statements that he has frequently had symptoms of left shoulder injuries and pain since his in-service injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, (i.e., whether the intermittent left shoulder pain is caused by some specific underlying clinical pathology, and whether such pathology is etiologically related to an injury sustained several years prior) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The only medical evidence in the claims file addressing the etiology of the Veteran's current left shoulder arthralgia is the June 2012 VA examination, which found that it is not etiologically related to service.  The VA examiner provided sufficient supporting explanation and rationale for the conclusion reached, and based the opinion on a thorough and comprehensive review of the evidence in the claims file.  Thus, the Board finds the June 2012 VA opinion to be highly probative and entitled to significant weight such that it outweighs the lay contention of the Veteran.

As the evidence fails to establish that the Veteran has a current left shoulder disorder for which service connection may be granted, service connection is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


